Reese, J.
delivered the opinion of the court.
The error assigned by the appellant, the plaintiff in error, who was indicted, tried and convicted for disturbing public religious worship, is, that the Circuit Court held in its charge to the jury, that profane language addressed to one single individual of a congregation engaged in public worship would maintain the indictment, and that it was not necessary that the whole congregation or any given portion of it should be interrupted or disturbed. We are of opinion that there is no error in this. Every individual worshiper in the congregation, as well as the entire congregation is protected by the object and policy of our statutes, from rude and profane disturbance during the solemn moments of public worship. And he who thus disturbs one worshiper, cannot, in reason or in law, allejjge that he has not disturbed a congregation while engaged in public worship. The protection intended by the law, would amount to little, if *13the congregation might in detail, though each of the individuals composing it, be disturbed with impunity.
Let the judgment be affirmed.